                               UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MASSACHUSETTS


  AMERICAN CIVIL LIBERTIES UNION, and
  AMERICAN CIVIL LIBERTIES UNION OF
  MASSACHUSETTS,

                     Plaintiffs,

  v.                                                        C.A. No. 1:19-CV-12242-WGY
  UNITED STATES DEPARTMENT OF
  JUSTICE, FEDERAL BUREAU OF
  INVESTIGATION, and DRUG
  ENFORCEMENT ADMINISTRATION

                     Defendants.


               JOINT STATEMENT AND PROPOSED INITIAL SCHEDULE

       Plaintiffs American Civil Liberties Union (“ACLU”) and American Civil Liberties Union

of Massachusetts (“ACLUM”) (collectively, the “Plaintiffs”) and Defendants United States

Department of Justice (“DOJ”), Federal Bureau of Investigation (“FBI”), and Drug Enforcement

Administration (“DEA”) (collectively, the “Defendants”) hereby submit this joint statement and

proposed initial schedule for the litigation.

       This is a FOIA case arising from a request for records submitted by the Plaintiffs to the

Defendants on January 18, 2019. See Complaint (D.E. 1) ¶23 & Ex. A. To date, the Defendants

have not produced records responsive to the Request. The Defendants represent that searches for

responsive records have been undertaken, and that they are processing responsive records for

potential release.

       In light of these representations, the parties have conferred regarding the proposed

schedule for the initial phase of this litigation. The parties jointly suggest the following:

              March 16, 2020: DEA produces all responsive records;
              March 16, 2020: FBI begins rolling production of responsive records; and

              May 15, 2020: Parties submit status report and updated scheduling proposal,
               including proposed deadline for FBI to complete production of records.

       In making such productions, the Defendants reserve any rights to withhold otherwise

responsive records pursuant to any applicable FOIA exemptions, and the Plaintiffs reserve any

rights to contest any such withholding and/or any delay in the production of records on any and

all available grounds. The parties also reserve all claims and defenses in the litigation, including

regarding the adequacy of any searches conducted for responsive records and/or the scope of any

production of records.

       The parties propose that the Defendants’ obligations to answer or otherwise respond to

the Complaint be temporarily stayed, pending the further scheduling proposal of the parties to be

submitted on May 15, 2020.


Dated: February 5, 2020                               Respectfully submitted,

 /s/ Daniel L. McFadden                               ANDREW E. LELLING
 Matthew R. Segal (BBO #654489)                       United States Attorney
 Daniel L. McFadden (BBO #676612)
 American Civil Liberties Union                       By: /s/ Susan M. Poswistilo
 Foundation of Massachusetts, Inc.                    Susan M. Poswistilo
 211 Congress Street                                  Assistant U.S. Attorney
 Boston, MA 02110                                     John J. Moakley Federal Courthouse
 (617) 482-3170                                       One Courthouse Way, Ste. 9200
 msegal@aclum.org                                     Boston, MA 02210
 dmcfadden@aclum.org                                  (617) 748-3103
                                                      susan.poswistilo@usdoj.gov
 David Glod, BBO# 676859
 Nathaniel C. Donohue, BBO# 694274
 Rich May, P.C.
 176 Federal Street, 6th Floor
 Boston, MA 02110
 (617) 556-3800
 dglod@richmaylaw.com
 ndonoghue@richmaylaw.com

 Brett Max Kaufman *
 Nathan Freed Wessler * (BBO #680281)
                                                 2
American Civil Liberties Union Foundation
125 Broad Street, 18th Floor
New York, NY 10004
(212) 549-2500
bkaufman@aclu.org
nwessler@aclu.org

*admitted pro hac vice




                                            3
                                     Certificate of Service

       I certify that the foregoing document was served on all registered parties through the
Court’s CM/ECF system.

February 5, 2020                                    /s/ Daniel L. McFadden
                                                    Daniel L. McFadden




                                                4
